United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.S., Appellant
and
U.S. POSTAL SERVICE, RADIO CITY
STATION, New York, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-1172
Issued: January 8, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On March 31, 2009 appellant filed a timely appeal from a February 27, 2009 merit
decision of the Office of Workers’ Compensation Programs denying his traumatic injury claim.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
appeal.
ISSUE
The issue is whether appellant established that he sustained an injury in the performance
of duty on December 13, 2006.
FACTUAL HISTORY
This is the second appeal before the Board. In a January 16, 2009 decision, the Board
affirmed the Office’s May 3 and June 18, 2007 decisions denying appellant’s claim for an injury
sustained on December 13, 2006.1 However, the Board found that the Office improperly denied
1

Docket No. 08-94 (issued January 16, 2009).

appellant’s requests for further merit review. The facts and the law of the case are set forth in the
prior decision and are incorporated herein by reference.2 The relevant facts are set forth below.
Appellant submitted a May 19, 2007 report from Dr. Xiao-ke Gao, a treating Boardcertified neurologist, who noted that appellant was examined on May 18, 2007. He diagnosed
right shoulder osteoarthosis, right shoulder tendinitis and clavicle strain. Appellant told Dr. Gao
that he had injured his shoulder at work while he was reaching “out to pick up some meals.”
Dr. Gao advised that appellant was partially disabled as a result of the December 13, 2006
incident due to right shoulder pain and difficulty raising his right arm.
On June 11, 2007 Dr. Gao diagnosed elbow epicondylitis and right subluxation of the
sternoclavicular joint. A review of a magnetic resonance imaging scan revealed no right
sternoclavicular joint dislocation and “findings suggestive of osteoarthrosis of the right
sternoclavicular joint.” Physical examination revealed full strength, bilateral epicondyle
tenderness and 90 degrees right shoulder abduction.
By decision dated February 27, 2009, the Office denied modification of the prior denial
of his claim.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act has the
burden of proof to establish the essential elements of his claim including the fact that the
individual is an employee of the United States within the meaning of the Act, that the claim was
timely filed within the applicable time limitation period of the Act, that an injury was sustained
in the performance of duty as alleged and that any disability or specific condition for which
compensation is claimed is causally related to the employment injury.3
The claimant has the burden of establishing by the weight of reliable, probative and
substantial evidence that the condition for which compensation is sought is causally related to a
specific employment incident or to specific conditions of employment.4 An award of
compensation may not be based on appellant’s belief of causal relationship. Neither the mere
fact that a disease or condition manifests itself during a period of employment nor the belief that
the disease or condition was caused or aggravated by employment factors or incidents is
sufficient to establish a causal relationship.5
The medical evidence required to establish causal relationship generally is rationalized
medical opinion evidence. Rationalized medical opinion evidence is medical evidence, which
includes a physician’s rationalized opinion on the issue of whether there is a causal relationship
2

On December 13, 2006 appellant, then a 50-year-old city carrier, filed a traumatic injury claim alleging that on
that date he injured his neck while lifting mail.
3

Robert Broome, 55 ECAB 339 (2004); see also Elaine Pendleton, 40 ECAB 1143 (1989).

4

See Paul Foster, 56 ECAB 208 (2004); see also Katherine J. Friday, 47 ECAB 591 (1996).

5

Dennis M. Mascarenas, 49 ECAB 215 (1997).

2

between the claimant’s diagnosed condition and the implicated employment factors.6 The
opinion of the physician must be based on a complete factual and medical background of the
claimant7 and must be one of reasonable medical certainty8 explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by
the claimant.9
ANALYSIS
Appellant alleged an injury on December 13, 2006 while lifting mail at work. The Office
accepted that the incident occurred as alleged. The issue is whether the medical evidence
submitted is sufficient to establish that he sustained injury. The Board finds that the medical
evidence is insufficient to establish that appellant’s right shoulder condition was caused or
aggravated by the December 13, 2006 employment incident.
Appellant submitted the May 19 and June 17, 2007 report from Dr. Gao, who diagnosed
right shoulder tendinitis, clavicle strain, elbow epicondylitis and right subluxation of the
sternoclavicular joint. Dr. Gao attributed appellant’s partial disability to the December 13, 2006
employment incident. He did not; however, address the cause of appellant’s condition in his
June 17, 2007 report beyond noting the date of injury as December 13, 2006. Dr. Gao did not
provide any explanation for his opinion that appellant sustained a shoulder injury and resulting
partial disability due to the accepted work incident. A mere conclusion without the necessary
rationale explaining how or why the physician believes that a claimant’s accepted incident could
result in a diagnosed condition is not sufficient to meet a claimant’s burden of proof.10 A
physician must provide a narrative description of the identified employment incident and a
reasoned opinion on whether the employment incident described, caused or contributed to
appellant’s diagnosed medical condition.11
Appellant did not submit sufficient rationalized medical evidence supporting that he
sustained an injury causally related to the December 13, 2006 work incident. Consequently, the
Office properly denied his claim.
CONCLUSION
The Board finds that appellant has not established that he sustained an injury in the
performance of duty.
6

G.G., 58 ECAB 389 (2007); Conard Hightower, 54 ECAB 796 (2003); Leslie C. Moore, 52 ECAB 132 (2000).

7

L.D., 58 ECAB 344 (2007); Tomas Martinez, 54 ECAB 623 (2003); Gary J. Watling, 52 ECAB 278 (2001).

8

Roy L. Humphrey, 57 ECAB 238 (2005); John W. Montoya, 54 ECAB 306 (2003).

9

J.M., 58 ECAB 303 (2007); Judy C. Rogers, 54 ECAB 693 (2003).

10

See C.B., 60 ECAB ___ (Docket No. 08-2268, issued May 22, 2009) (rationalized medical evidence is evidence
which relates a work incident or factors of employment to a claimant’s condition, with stated reasons of a
physician); see also Beverly A. Spencer, 55 ECAB 501 (2004).
11

J.J., 60 ECAB ___ (Docket No. 09-27, issued February 10, 2009); John W. Montoya, 54 ECAB 306 (2003).

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated February 27, 2009 is affirmed.
Issued: January 8, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

